Citation Nr: 1610755	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  07-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO).  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2008 and April 2015, this case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded this matter for a medical opinion clarifying the nature and likely etiology of the Veteran's alleged sinusitis.  In particular, the Board noted that ENT examinations in January and July of 2009 both found he had chronic rhinitis related to his service (and the AOJ granted service connection for such disability), and did not diagnose sinusitis.  However, his VA treatment records document multiple diagnoses of sinusitis during the pendency of this appeal.  Critically, the United States Court of Appeals for Veterans Claims has held the requirement that a current disability is shown when a claimant has a disability at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board remanded the matter, in part, for diagnostic clarification, specifically asking the examiner to determine whether or not the Veteran indeed had sinusitis, and if not, to reconcile that finding with all conflicting evidence in the record.  On September 2015 examination pursuant to the April 2015 remand, the examiner indicated that she had reviewed the Veteran's entire medical history back to 2002, and did not find "any documentation of having acute or chronic sinusitis in any notes."  This statement patently reflects an incomplete review of the record, as VA treatment records in the record note diagnoses of recurrent sinusitis in March 2004, sinusitis in October 2006, chronic sinusitis in May 2007, sinusitis and rhinitis in October 2012, and "pneumonia/sinusitis" in April 2013.  Thus, the Board finds that the September 2015 examination report has not substantially complied with the April 2015 remand orders, and that corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that the Veteran appears to be receiving ongoing VA treatment for sinus complaints, but with records of such treatment in the record extending up to September 2015.  More records of such treatment may contain pertinent information, are constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record all updated records of VA treatment (i.e., those not already in the record) that the Veteran has received for a sinus disability, to specifically include all such records dated since September 2015.

2. The AOJ should thereafter arrange for the Veteran to be examined by an ENT specialist to ascertain the likely etiology of his sinusitis.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinions that responds to the following:

What is the likely etiology of the Veteran's diagnosis of sinusitis?  If the opinion is to the effect that such cannot be ascertained because he does not have sinusitis, such conclusion must be reconciled with the notations of sinusitis in VA treatment records (i.e., explain why the diagnoses of recurrent sinusitis in March 2004, sinusitis in October 2006, chronic sinusitis in May 2007, sinusitis and rhinitis in October 2012, and "pneumonia/sinusitis" in April 2013 are rejected).  Specifically, is it at least as likely as not (a 50 % or better probability) that the current sinusitis is related to the Veteran's military service (and the notations of sinusitis and ENT problems treated therein)?

All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

